DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
	The Examiner respectfully requests Applicant to provide the issue or publication date of the cited reference - Title: “Distribution Grid Fault Diagnosis under Load and Renewable Energy Uncertainties” by Md Shafiullah and M. A. Abido, in the IDS submitted on June 19, 2019. 

Claim Rejections - 35 USC § 112
2.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

3.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Regarding claim 1, the claim limitation “…recording the current signals at each power output node; determining wherein a branch has a fault by comparing the current signals at each power output node…displaying the features of the fault and the fault location.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards 
	Dependent claims 2-16 are also rejected at least the same reason as rejected independent claim 1 as stated above because the dependent claims 2-16 are depending on the rejected independent claim 1
	Regarding claim 4, the claim limitation “…the current signals…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the underlined portions of the claim limitation “current signals”, if the underlined portion of the claim limitation “current signals” is referring back to previously defined “three phase current signals” then the underlined portions of the claim limitation “the current signals” should be “the three phase current signals”; otherwise the claim should clearly define the differences.
Regarding claim 5, there is insufficient antecedent basis for the claim limitation “…the class…”.
Regarding claim 9, the claim limitation “...measuring the frequencies and phases at each of the output nodes…” is not clear because there is insufficient antecedent basis for the claim limitations “frequencies and phases” and “output nodes”.
Regarding claim 12, the claim limitation “…the scale parameter of the distribution…” is not clear because there is insufficient antecedent basis for the claim limitation “distribution”; also it is not clear what “distribution” is meant. Is “distribution” supposed to be “distribution of the probability density function”?
Regarding claim 17, the claim limitation “…recording the current signals at each power output node; determining wherein a branch has a fault by comparing the current signals at each power output node…displaying, by a display, the features of the fault and the fault location.” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because (i). there is insufficient antecedent basis for the underlined portions of the claim limitation “current signals”, if the underlined portion of the claim limitation “current signals” is referring back to previously defined “three phase current signals” then the underlined portions of the claim limitation “the current signals” should be “the three phase current signals”; otherwise the claim should clearly define the differences; and (ii). there is insufficient antecedent basis for the underlined portion of the claim limitation “features”; it is not clear that the underlined portion of the claim limitation “features” is the same as the features which is extracted of each branch; and (iii). there is insufficient antecedent basis for the claim limitation “fault location”.

Regarding claim 19, the claim limitation “…the current signals…” is being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because there is insufficient antecedent basis for the underlined portions of the claim limitation “current signals”, if the underlined portion of the claim limitation “current signals” is referring back to previously defined “three phase current signals” then the underlined portions of the claim limitation “the current signals” should be “the three phase current signals”; otherwise the claim should clearly define the differences.
Regarding claim 20, there is insufficient antecedent basis for the claim limitation “…the class…”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD TAN whose telephone number is (571)270-7455.  The examiner can normally be reached on M-F 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Richard Tan/Primary Examiner 2849